DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5 have been amended.
Claims 1-6 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, at line 9, “the respective data loaded from the same address of the memory.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites, “issue a plurality of load instructions for reading respective data with respect to a same address of the memory.” It is unclear what, if any, differences of scope may be encompassed by the differences in terminology between “reading respective data with respect to the same address of the memory” and “the respective data loaded from the same address of the memory.” Therefore, it is impossible to determine what is referred to by, “the data loaded from the memory.” This renders the scope of the claims unclear. Furthermore, the claim recites issuing instructions for reading data, but do not actually require that any data is loaded. This is a separate issue from the read/load inconsistency. The fact that instructions are issued for a purpose does not mean that the instructions are executed, or the purpose is achieved, i.e., the intended operation performed. For purposes of examination, the claim is interpreted as though “load instructions for reading respective data with respect to a same address of the memory” instead read “load instructions that load respective data from the same address of the memory.” Claim 4 includes similar language and is similarly rejected.
Claims 2, 3, 5, and 6 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0354308 by Li et al. (hereinafter referred to as “Li”) in view of US Patent No. 5,737,636 by Caffo et al. (hereinafter referred to as “Caffo”). 
Regarding claims 1 and 4, taking claim 1 as representative, Li discloses:
an arithmetic processing apparatus, comprising: a memory; a first processor coupled to the memory; and a second processor coupled to the memory (Li discloses, at Figure 1, a processor (first processor) and master (second processor) coupled to a memory.), 
wherein the first processor is configured to: consecutively issue a plurality of load instructions for reading respective data with respect to...the memory (Li discloses, at Figure 9, performing a loop of a plurality of reads (load instructions) for reading data.); and
determine whether an ordering property is guaranteed, based on values included in the respective data loaded from...the memory... (Li discloses, at ¶ [0025], resolving conflicting memory accesses, which discloses determining whether an ordering property is guaranteed based on the data that is read.), and 
the second processor is configured to: issue a store instruction during an execution of the plurality of load instructions with respect to the memory (Li discloses, at Figure 9, performing writes (store instructions). As disclosed at ¶ [0016], a conflicting access can be the processor reading while the master is writing.).
Li does not explicitly disclose the consecutive reads are to a same address, the determination on whether the ordering property is guaranteed is made based on whether values that are included in the data are arranged in an order loaded from the memory, and the values are changed twice or more.
However, in the same field of endeavor (e.g., memory ordering) Caffo discloses:
consecutive reads to a same address (Caffo discloses, at col. 5, lines 1-11, “the second and third load instruction address the same cache line.”); and
the determination on whether the ordering property is guaranteed is made based on whether the values that are included in the data and arranged in an order loaded from the memory are changed twice or more (Caffo discloses, at col. 5 lines 1-11, detecting that an older load has overtaken a younger load, resulting in a first load getting an old value, a second load getting a new value, and a third load, which should also get the new value, instead getting the old value. See also, Figure 4. This discloses the values arranged in an order loaded from memory changing twice.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s memory ordering scheme to include detecting if a load has bypassed an earlier load, as disclosed by Caffo, in order to improve performance by efficiently tracking memory ordering violations. See Caffo, col. 2, lines 20-38.

Regarding claims 2 and 5, taking claim 2 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li does not explicitly disclose wherein the second processor is further configured to issue the store instruction to the same address of the memory to which the load instructions are issued by the first processor.
However, in the same field of endeavor (e.g., memory ordering) Caffo discloses:
wherein the second processor is further configured to issue the store instruction to the same address of the memory to which the load instructions are issued by the first processor (Caffo discloses, at col. 5, lines 1-11, a cache modify instruction, which is a store operation, occurring to the same address as the loads.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s memory ordering scheme to include detecting if a load has bypassed an earlier load, as disclosed by Caffo, in order to improve performance by efficiently tracking memory ordering violations. See Caffo, col. 2, lines 20-38.

Regarding claims 3 and 6, taking claim 3 as representative, Li, as modified, discloses the elements of claim 1 discussed above. Li also discloses:
wherein the second processor is further configured to: change a timing for issuing the store instruction with respect to a consecutive issuance of the load instructions, each time the consecutive issuance of the load instructions, the issuance of the store instruction, and the determination are repeated (Li discloses, at ¶ [0035], varying configuration parameters (including frequency) to cover all possible combinations of reads and writes, which discloses changing a timing for issuing the store.).

Response to Arguments
On page 5 of the response filed October 14, 2021 (“response”), the Applicant argues “Caffo merely discloses in FIG. 4 that a plurality of load instructions access different addresses from each other (e.g., address 1, address 2, and address 3), respectively, to load the values of data that are read from the different addresses. Caffo does not appear to disclose "determin[ing...] whether an ordering property is guaranteed, based on values that are included in the respective data loaded from the same address of the memory, the values being arranged in an order loaded from the memory" (underlined emphasis added). Thus, at least the noted feature of claims 1 and 4 also distinguishes over Caffo.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Caffo discloses that the second and third loads both address the same cache line. This discloses loading data from the same address. Caffo also discloses, at col. 1, lines 28-31, that two loads that address the same cache data location out of order can lead to false data. It only makes sense to discuss bypass errors in the context of Caffo if the load addresses are the same. That is, if a load to address B, which was later than a load to address A bypasses the load to address A in program order, an intervening write to address A is irrelevant. It is only when a load to the same address occurs out of order that intervening writes can cause the data to be incorrect. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183